Winslow, J.
I dissent in this case because I think tbe evidence shows that tbe elevator in question was not necessarily nsed in operating tbe appellant’s road during tbe years in ■question, within tbe meaning of tbe statute. Tbe facts are undisputed that during the years 1901 and 1902 this elevator was used as a public elevator, and that sixty per cent, of tbe •grain bandied therein came to it over other roads, and was ‘handled for other parties. Its principal use, therefore, was for tbe accommodation of tbe public generally, and not for •the discharge of tbe appellant’s duties as a common carrier. Under these circumstances I tbink tbe previous decisions of this court call.for affirmance of tbe judgment.